DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 8, 10, 12, 14-15, 18, 21-22, 24, 26-27, 29-30, 33 and 35-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins (US 6,293,945) in view of Makower (US 6,283,983).
Regarding claims 1, 2 and 15, Parins discloses an electrically conductive elongate member which is a metal tube (30) and defining a proximal portion and a distal portion, the metal tube being capable of force transmission from the distal portion to the proximal portion to thereby provide tactile feedback to a user, the proximal portion comprising a handle (40), the handle comprising an electrical connector which is configured to receive, in a releasable manner, an electrically conductive component operable to be electrically coupled to an energy source element 60, view figure 1). While the cutting electrode of Parins could be used to create a puncture, it fails to disclose a distal portion having an integral puncturing distal end using radiofrequency perforation wherein the integral puncturing distal end is an electrode. (It is assumed that the electrically conductive elongate member is using radiofrequency, although there is no structure that claims the supply of radiofrequency). However, Makower discloses  a tissue puncturing catheter which comprises a flexible catheter having a tissue puncturing apparatus such as a sharp tipped member, and electrosurgical apparatus or a laser beam integral with the distal end (abstract text). Working catheter (26) can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular integral device that can perform the required steps of PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 5, Parins discloses the electrosurgical device of claim 1, wherein the metal tube defines a lumen (33), the handle includes a fluid connector (50) for connecting the lumen to a source of fluid, and the integral puncturing distal end of the electrically conductive elongate member defines a distal aperture which is in fluid communication with the lumen (column 3, lines 25-35; see rejection of claims 1 and 2 for integral support).  
Regarding claim 8, Parins discloses the electrosurgical device of claim 1, wherein the electrical connector is electrically coupled to the electrically conductive elongate member through the handle, and the handle comprises a conductiveApplication No. 16/532,980-4- January 25, 2022 wire for electrically coupling the electrical connector to the electrically conductive elongate member.  
Regarding claim 10, Parins discloses the electrosurgical device of claim 1, wherein the electrical connector comprises a jack for receiving the electrically conductive component, and a conductive wire extends from the handle and the jack is electrically connected to a distal end thereof such that the conductive wire electrically couples the jack to the handle (view figure 1; column 3, lines 18-24).  
Regarding claim 12, Parins discloses the electrosurgical device of claim 1, wherein a force transmitting portion extends between the distal portion of the electrosurgical device and the proximal portion of the electrosurgical device, and the force transmitting portion has a flexural rigidity of at least about 0.016 Nm2 (view figure 1).   
Regarding claim 14, Parins discloses the electrosurgical device of claim 1, wherein the handle comprises a hub (view figures 1 and 3).  
Regarding claim 18, Parins discloses the electrosurgical device of claim 14, wherein the electrically conductive elongate member defines a lumen (33), the hub includes a fluid connector for connecting the lumen to a source of fluid, and the integral puncturing distal end ofApplication No. 16/532,980- 5 - January 25, 2022 the electrically conductive elongate member defines a distal aperture which is in fluid communication with the lumen (column 3, lines 25-35; see above rejection of claims 1 and 2 for integral support).   
Regarding claim 21, Parins discloses the electrosurgical device of claim 14, further comprising a conductive wire for electrically coupling the electrical connector to the electrically conductive elongate member (view figure 1 with element 60 extending through the electrosurgical device).  
Regarding claim 22, Parins discloses the electrosurgical device of claim 14, wherein the electrical connector comprises a jack for receiving the electrically conductive component, and a conductive wire extends from the hub and the jack is electrically connected to a distal end thereof such that the conductive wire electrically couples the jack to the hub (view end of element 60).  
Regarding claim 24, Parins discloses the electrosurgical device of claim 14, wherein a force transmitting portion extends between a distal portion of the electrosurgical device and a proximal portion of the electrosurgical device, and the force transmitting portion has a flexural rigidity of at least about 0.016 Nm2 (view figure 1).
Regarding claim 26, Parins discloses a transseptal puncturing device comprising an electrically conductive elongate member which is a metal tube (30) and an electrode at a distal end of the metal tube for delivering energy to tissue  (the distal tip of the metal tube can act as an electrode to deliver coagulation energy to the tissue; additionally, electrode 20 extends from the distal end for delivering cutting energy to tissue) , the transseptal puncturing device further including an electrical connector configured to receive, in a releasable manner, an electrically conductive component operable to be electrically coupled to an energy source (view figure 1, elements 75/60).  While the cutting electrode of Parins could be used to create a puncture, it fails to disclose a distal portion having an integral puncturing distal end using radiofrequency perforation wherein the integral puncturing distal end is an electrode. However, Makower discloses a tissue puncturing catheter which comprises a flexible catheter having a tissue puncturing apparatus such as a sharp tipped member, and electrosurgical apparatus or a laser beam integral with the distal end (abstract text). Working catheter (26) can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular integral device that can perform the required steps of PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 27, Parins discloses the transseptal puncturing device of claim 26, wherein the metal tube defines a lumen and the transseptal puncturing device further comprises a handle (40) which includes a fluid connector for connecting the lumen to a source of fluid, and a distal portion of the transseptal puncturing device defines a distal aperture in fluid communication with the lumen (column 3, lines 25-35).    
Regarding claim 29, Parins discloses the transseptal puncturing device of claim 27, wherein the transseptal puncturing device includes an electrical insulation extending proximally from the electrode, the electrical insulation surrounding the metal tube (insulating sheath 35). 
Regarding claim 30, Parins discloses the transseptal puncturing device of claim 26, wherein a distal tip of the transseptal puncturing device is substantially atraumatic (view figures 1 and 5).  
Regarding claim 33, Parins discloses the transseptal puncturing device of claim 26, wherein the electrical connector is electrically coupled to the electrically conductive elongate member, and a conductive wire electrically couples the electrical connector to the electrically conductive elongate member (view figure 1; column 3, lines 18-24).    
Regarding claim 35, Parins discloses the transseptal puncturing device of claim 26, wherein the electrical connector comprises a jack for receiving the electrically conductive component (view figure 1).
Regarding claim 36, Parins discloses a method of using a transseptal puncturing device, wherein the transseptal puncturing device comprises an elongate member whichApplication No. 16/532,980-7- January 25, 2022 is electrically conductive (30), an electrical connector in electrical communication with the elongate member (60), and an electrode at a distal end of the elongate member for delivering energy to tissue (the distal tip of the metal tube can act as an electrode to deliver coagulation energy to the tissue; additionally, electrode 20 extends from the distal end for delivering cutting energy to tissue) , and the method comprises the steps of (1) connecting an electrically conductive component, which is in electrical communication with a source of energy, to the electrical connector, and (2) delivering electrical energy through the electrode to a tissue to puncture the tissue (when energy applied the electrode at the distal end can be used to cut or dissect tissue which is considered to be a puncture).  While the cutting electrode of Parins could be used to create a puncture, it fails to disclose a distal portion having an integral puncturing distal end using radiofrequency perforation wherein the integral puncturing distal end is an electrode. However, Makower discloses  a tissue puncturing catheter which comprises a flexible catheter having a tissue puncturing apparatus such as a sharp tipped member, and electrosurgical apparatus or a laser beam integral with the distal end (abstract text). Working catheter (26) can include monopolar or bipolar electrodes in order to perform a puncture in arterial tissue (column 4, lines 5-44). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the electrosurgical device of Parins be used to create punctures as taught by Makower. Doing so would provide a singular integral device that can perform the required steps of PIBS procedure rather than the use of multiple devices during the cardiac procedure.
Regarding claim 37, Parins discloses the method of claim 36, further comprising a step (3) disconnecting the electrically conductive component from the electrical connector (after any procedure is finished, the components would be disconnected).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 8, 10, 12, 14-15, 18, 21-22, 24, 26-27, 29-30, 33 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the amendments made to include the distal end having and integral puncturing distal end using radiofrequency perforation, the examiner has included Makower (US 6,283,983). The examiner notes that until the electrode has been claimed there is no specific structure which defines the puncturing distal end over the other available prior arts of record. While Parins can be considered to create a puncture, the electrode of Parins is not integral with the metal tube as claimed. Makower has been combined with Parins to show a device which can have radiofrequency perforation performed with a singular integral device using electrodes as a way to create arterial tissue punctures. The combination of the references renders the claimed device obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794